DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a shrinkwrap that covers a splice of an end of the first optical fiber with a fiber of the distribution cable entering the interior via the slot, and wherein the shrinkwrap is held in a desired orientation by a subset of the plurality of the splice-holder elements” (see claim 8), and “a shrinkwrap that covers a splice of an end of the first optical fiber with a fiber of the distribution cable entering the interior of the box.” (see claim 25) must be shown or the feature(s) canceled from the claim(s).   
Claim 8 depends from claim 4 which requires that the first (1st) optical fiber (OF) is of a distribution cable OF.  This means that claim 8 is stating that a distribution cable (DC) OF (per claim 4 the 1st OF must be a DC OF) is spliced to another DC OF; this is not shown anywhere in the drawings. 
Similarly, Claim 25 depends from claim 21 which requires that the 1st OF is a DC OF.  This means that claims 25 states that a DC OF (per claim 21 the 1st OF must be a DC OF) is spliced to another DC OF; this is not shown anywhere in the drawings. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “the interior” relative to what? Additionally, since the 1st occurrence of “the interior” is at line 6 of claim 21, it lacks antecedent basis.  In previous versions of the claims “interior” was defined as the interior of the box.  In instant claim 21 it is not clear whether it is the “interior” of the base or the interior of the box [or some other location (?)]; this renders the claim as indefinite.
Appropriate clarification by referring, at claim 21 line 6, to “an interior of the box” rather than just “the interior” is required.
For the purposes of the rejection below, it will be assumed that claim 21 line 6 refers to “an interior of the box” rather than just “the interior”.
Appropriate correction is required.

Claims 8-9, 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 8 (which is not an originally filed claim) now depends from claim 4 which requires that the first optical fiber (OF) is of a distribution cable OF.  This means that claim 8 is stating st OF must be of a DC OF) is spliced to another DC OF; this is not shown anywhere in the drawings or discussed in the Specification.
The instant application’s [IA’s] Specification teaches “…splice between the first optical fiber of the distribution cable and either (i) the second optical fiber of the drop cable, or (ii) an optical fiber pigtail that is coupled with the second optical fiber of the drop cable”.  In both of the aforesaid cases, the 1st OF of the DC is coupled via splice, ultimately, with an OF of a drop cable.  A drop cable is distinct from a distribution cable as disclosed in IA’s Specification.  
New claim 25 depends from new claim 21 which requires that the first optical fiber (OF) is of a distribution cable OF.  This means that claim 25 is stating that a distribution cable (DC) OF (per claim 21 the 1st OF must be of a DC OF) is spliced to another DC OF; this is not shown anywhere in the drawings or discussed in the Specification.
The instant application’s [IA’s] Specification teaches “…splice between the first optical fiber of the distribution cable and either (i) the second optical fiber of the drop cable, or (ii) an optical fiber pigtail that is coupled with the second optical fiber of the drop cable”.  In both of the aforesaid cases, the 1st OF of the DC is coupled via splice, ultimately, with an OF of a drop cable.  A drop cable is distinct from a distribution cable as disclosed in IA’s Specification.  
By virtue of its dependence on claim 8, claim 9 is rejected solely based on the rejection of claim 8 above.
By virtue of dependence on claim 25, claims 26-27 are rejected solely based on the rejection of claim 25 above.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petersen et al. (US 20120295486; “Petersen”; already of record).
Regarding claim 21, Petersen teaches an optical connection box 500 (e.g., figs. 8-9) for housing an optical connection between a distribution cable 130 (e.g., figs. 8-9) and at least one drop cable 193 of an optical access network (e.g., ¶s 0146-0152), the optical connection box 500 (e.g., figs. 8-9) comprising: a base 510 including: a bottom configured to house an excess length of a first (1st) optical fiber {OF} 190 (e.g., fig. 8) of a distribution cable 130 in a first section (left hand side {LHS}; ¶s 0148, 0150; fig. 8)  of an interior of the box 500 (e.g., figs. 8, 9) and configured to house an excess length of a second optical fiber 193 of a drop cable in a second section (right hand side {RHS}) of the interior (e.g., fig. 8); a first sidewall configured to receive a duct 131 (e.g., fig. 6A) housing the distribution cable 190a-l {e.g., fig. 6A} (e.g., figs.6A, 8, 9; ¶ 0147; herein, it is understood that the distribution cable is the aggregate of fibers 190 {shown as 190a-l in fig. 6a for example} while the duct 131 {fig. 6a} surrounds the aggregate of fibers 190 ; for simplicity, however, the “distribution cable” and/or duct may just be referred to with infra); a plurality of splice-holder elements 191 (e.g., fig. 8; ¶s 0149, 0151)  extending from the bottom of the base in a center region of the interior (e.g., fig. 8: splice holders 191 are positioned on the bottom of the base and are in a center region of the interior with respect to the horizontal direction in the box of fig. 8); and a pair of bulkhead holders extending from the bottom of the base (e.g., fig. 8: in area 512 protrusions from the center of adapter/bulkhead 194 are shown to be secured in a respective recess of a respective bracket/holder on respective upper and lower sides of bulkhead/adapter 194; the two respective brackets/holders make a pair holding the adapter/bulkhead 194; ¶ 0149).
Thus claim 21 is met.
Regarding claim 22, Petersen teaches the optical connection box of claim 21 (see above), wherein the first section (LHS; ¶s 0148, 0150; fig. 8) and the second section (right hand side {RHS}) are disposed on opposite sides of the center region (e.g., fig. 8; the LHS and RHS are disposed on opposite sides of the center region).
Thus claim 22 is met.
Regarding claim 23, Petersen teaches the optical connection box of claim 21 (see above), wherein the first section LHS includes a storage region configured to receive the second optical fiber 193 that includes a slack portion wrapped in an arcuate or circular path of the storage region (e.g., fig. 8; the LHS of fig. 8 shows a slack section of OF 193 wrapped in an arcuate path of the LHS storage region).
Thus claim 23 is met.
Regarding claim 24, Petersen teaches the optical connection box of claim 21 (see above), wherein the bulkhead holders (e.g., fig. 8: in area 512 protrusions from the center of adapter/bulkhead 194 are shown to be secured in a respective recess of a respective 
Thus claim 24 is met.
Regarding claim 28, Petersen teaches the optical connection box of claim 21 (see above), wherein the first optical fiber is an optical fiber pigtail (e.g., ¶ 0152: “fiber stub disposed in ferrule that is spliced to a field fiber”; ¶ 0152’s “fiber stub” in the context just described is a fiber called a “pigtail”) having an end terminated with an optical fiber connector (e.g., ¶ 0152: “connector 192a can comprise an optical fiber connector that includes a pre-polished fiber stub disposed in ferrule that is spliced to a field fiber”) configured to be coupled with a first port of a bulkhead connector 194 configured to be held by the pair of bulkhead holders (e.g., fig. 8: in area 512 protrusions from the center of adapter/bulkhead 194 are shown to be secured in a respective recess of a respective bracket/holder on respective upper and lower sides of bulkhead/adapter 194; the two respective brackets/holders make a pair holding the adapter/bulkhead 194 and thus, are a pair of bulkhead holders; ¶ 0149).
Thus claim 28 is met.
Regarding claim 29, Petersen teaches the optical connection box of claim 21 (see above), wherein the drop cable 193 is configured with an end terminated with optical fiber connector 192b that is configured to be coupled with a second port of the bulkhead connector (e.g., fig. 8) such that the optical fiber connector of the optical fiber pigtail (e.g., ¶ 0152: 192a is a fiber-
Thus claim 29 is met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. (US 20120295486; “Petersen”; already of record) in view of Dofher (US 20030123935) and further in view of Foss (US 5222184) with obviousness evidenced by Lawrence (US 10374746) and/or Wu et al. (US 20130209051; “Wu”)
Regarding claims 25-27, Petersen teaches the optical connection box of claim 21 (see above 102 rejection).  Further, regarding claims 25-27, Petersen teaches splicing a 1st OF 190 with another fiber in the box [e.g., ¶ 0152; fig. 8; connector 192a is a pigtail/fiber-stub extending 
Also, Petersen teaches wherein the subset of the plurality of the splice-holder elements are sized, spaced apart from one another (¶ 0149: one or more splice holders 191; fig. 8).
Petersen does not explicitly state “further comprising a shrinkwrap that covers a splice of an end of the first optical fiber with a fiber of the distribution cable entering the interior of the box” (claim 25).  It is noted that, in accordance with the drawing objections above, the instant Application (IA) does not show the just-quoted limitation in the drawings and the drawing objection(s) from the Non-Final rejection are maintained, as modified above, to take into account new claim 25.
Also, Petersen does not explicitly state “wherein the shrinkwrap is held in a desired orientation by a subset of the plurality of the splice-holder elements” (claim 26) and that the splice holder elements are “configured such that the shrinkwrap is held in an interference fit or friction fit relationship by the subset of the plurality of the splice-holder elements” (claim 27).
First, addressing the limitation “a splice of an end of the first optical fiber with a fiber of the distribution cable entering the interior of the box”.  Petersen discloses multiple splice holder elements (e.g., ¶s 0149, 0151) and has multiple fibers 190a-l (e.g., fig. 6A) of the distribution cable 130 that can enter the interior of the box (e.g., figs. 8-9; fig. 6A).  The 1st OF must be a fiber of the distribution cable in accordance with claim 21.  Thus, the claim limitation involves 
However, it was well-known to splice together two fibers from a distribution cable at least as evidenced by Lawrence (e.g., Lawrence col. 9 line 59 to col. 10 line 4; repair of a severed/faulty distribution cable via splicing) and/or Wu (Wu ¶ 0004 the use of splicing to repair a distribution cable fault). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to splice an end of the first optical fiber (which is also a distribution cable optical fiber) with a fiber of the distribution cable entering the interior of the box at least for the purpose of repairing a fault in the distribution cable line by splicing around the fault and/or re-routing using splicing of two fibers from a distribution cable.
Moreover, as already indicated, Petersen does not explicitly state a shrinkwrap covers the splice, the shrinkwrap is held in an orientation by a subset of the plurality of the splice-holder elements, and the shrinkwrap is held in an interference fit or friction fit relationship by the subset of the plurality of the splice-holder elements.
Dofher teaches a shrinkwrap covers the splice and the shrinkwrap is held in an orientation by a subset of the plurality of the splice-holder 99 elements (e.g., Dofher ¶ 0084: the heat-shrink-wrapped splice portions are held within a splice holder that comprises an array of semi-ridged, semi-tubular members {i.e., the splice holder elements} for releasably retaining an array of spliced cables; fig. 13; holding an array of shrink-wrapped fiber splices via an array of semi-ridged, semi-tubular members/elements means that at least a subset of the plurality of the splice-holder elements hold the shrink-wrapped fiber splice(s) in place; this means that it is correctly said that Dofher teaches the shrinkwrap is held in place by a subset of the plurality of the splice-holder elements; Dofher ¶ 0084; fig. 13).

Foss teaches the ridges in a splice storage tray are arranged so that splices can be disposed/stored as an interference fit (e.g., Foss col. 1 lines 21-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references because all of the references involve splice holder elements.  
Furthermore, Petersen and Dofher & Foss are combined by taking the technology of Petersen which teaches a box comprising a fiber from a distribution cable spliced to the pigtail of an SC connector, the said SC connector coupled to the SC connector of a drop cable via an SC adapter/bulkhead, the OF cables routed through a LHS storage region/section and RHS storage region/section each having arcuate/circular paths and applying to it the shrinkwrap covers the splice, the shrinkwrap is held in an orientation by a subset of the plurality of the splice-holder  elements in a releasably retaining fashion technology of  Dofher and also applying the arranging the ridges/elements of a splice tray such that each spliced element can be held as an interference fit technology of Foss to obtain the instant invention of a box comprising a fiber from a distribution cable spliced to the pigtail/fiber-stub of an SC connector, the said SC connector coupled to the SC connector of a drop cable via an SC adapter/bulkhead, the OF cables routed through a LHS storage region/section and RHS storage region/section each having arcuate/circular paths wherein a shrinkwrap covers the splice, the shrinkwrap is held in an orientation by a subset of the plurality of the splice-holder elements, and the shrinkwrap is held in an interference fit or friction fit relationship by the subset of the plurality of the splice-holder elements.  

Thus claims 25-27 are rejected.



Response to Arguments
Applicant's arguments filed 11/27/20 have been fully considered but they are not persuasive with respect to at least newly added claims 21-29 and amended claim 8. The aforesaid aforesaid claims have a different scope than previously presented claims and the claims are rejected as discussed above (necessitated by amendment).
Moreover, the change in dependency of claim 8 to now depend from claim 4, although changing the scope of claim 8, still does not resolve the drawing objection involving the claim 8 subject matter.  Therefore, the claim 8 drawing objection is essentially repeated noting the change in dependency from claim 1 to claim 4.  Furthermore, new claim 25 is also now named in the objection to the drawings with substantially similar issues as those of claim 8 subject matter not being shown in the drawings.


Allowable Subject Matter
Claims 1-7, 10-11 are allowed.  
Claim 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Petersen et al. (US 20120295486; “Petersen”) and the remaining prior art have been carefully scrutinized.  Petersen does not disclose or render as obvious, either alone or in combination, at least the limitation “a first sidewall having a slot and recessed portion configured to receive a duct housing the distribution cable”.  In Petersen, there is a recess in each of the left and right sidewalls (e.g., fig. 9, fig. 8), but the only slot is in the bottom and not in a sidewall.  Furthermore, Petersen would not be motivated to move the location of the mounting-section/cutout 520 to take up part of the rear sidewall because Petersen is actually using a thick/robust duct (e.g., fig. 6A) as a primary means of holding/mounting the box to a wall (e.g., Petersen ¶ 0147) and moving the cutout/mounting section 520 to occupy the space of the rear corner/sidewall would make the mounting of the box less resistive to the pull of gravity since there is no back/rear sidewall (or at least there would be not as much of a back/rear sidewall due to a cutout being moved to the back/rear sidewall/corner) to support the weight of the box.  On the other hand, the instant application (IA) uses bosses 203 to secure the box (see fig. 2 number 203 in IA fig. 2) to a wall.
The prior art, either alone or in combination, does not disclose or render obvious wherein the first sidewall includes a slot configured to receive a duct in combination with the rest of 
The prior art, either alone or in combination, does not disclose or render obvious a first sidewall having a slot and recessed portion configured to receive a duct housing the distribution cable; a plurality of splice-holder elements extending from the bottom of the base in a center region of the interior; and a pair of bulkhead holders extending from the bottom of the base, wherein the first section and second section are disposed on opposite sides of the center region, wherein the first section includes a first storage region configured to receive an SC pigtail that includes a slack portion wrapped in an arcuate or circular path of the first storage region, wherein a shrinkwrap covers a splice of an end of the SC pigtail with a fiber of the distribution cable entering the interior via the slot…in combination with the rest of claim 1.
It is noted that claim 1 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious a bottom configured to house an excess length of a first optical fiber of a distribution cable in a first section of an interior of the box and configured to house an excess length of a second optical fiber of a drop cable in a second section of the interior; a first sidewall having a slot and recessed portion configured to receive a duct housing the distribution cable; a plurality of splice-holder elements extending from the bottom of the base in a center region of the interior; and a pair of bulkhead holders extending from the bottom to the base, wherein the first section and second section are disposed on opposite sides of the center region…in combination with the rest of claim 4.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for

Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874